Title: To Thomas Jefferson from William Scales, 25 May 1804
From: Scales, William
To: Jefferson, Thomas


          
             May it please his Excellency, Thomas Jefferson
            May 25 1804
          
          Suffer a word Honored Sir, sine the supreme law, Salus Populi require it and the expence of the execution, shall be on the Side of the author, The Memorialist, has brought forth in a Roll clear demonstrations against Locke and Newton, the two grand pillars of the learned world, and of all modern theology, metaphisicks, and philosophy: It is therefore proposed to his Excellency to attend to the demonstrations for the publick emolument, present and to come,
          Now if His Excellency judges proper to attend to the demonstrations signify it, by a line, to the Post in Brunswick, M. and his Excellency shall have the demonstrations without expence, and a curious method to perform navigation & to take the longitude by observation into the bargain.
          If his Excellency declines, please to lay the proposition before the Congress, and let them manifest a decline also, if they please.
          
            William Scales 
          
        